Citation Nr: 0707283	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD and denied his application to reopen a claim of service 
connection for back disability.  

In the September 2005 Statement of the Case, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim, but confirmed and continued 
the denial of service connection on the merits.  The Board, 
however, must initially determine whether new and material 
evidence sufficient to reopen his claim has been received 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has identified the issue as set forth 
on the title page.

In January 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.

The issues of service connection for PTSD and back disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1946 rating decision, the RO denied service 
connection for back disability as not shown by the evidence 
of record; in April 1946, the RO notified the veteran of the 
decision and of appellate rights, but he did not appeal this 
determination, and the decision became final. 

2.  Evidence received since the April 1946 rating decision 
includes VA and private medical records verifying the 
veteran's current back disability, which are new, and raise a 
reasonable possibility of substantiating the veteran's claim. 


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1946 rating decision, which 
denied the veteran's claim of service connection for a back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002) 
(formerly Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulation 1008; effective Jan. 25, 
1936, to Dec. 31, 1957).  

2.  New and material evidence has been presented since the 
April 1946 rating decision denying service connection for a 
back disability, and this claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for back disability and remands it for 
further development.  Thus, no discussion of VA's duties to 
notify and assist is required.

By an April 1946 rating decision, the RO denied service 
connection for back disability as not shown by the evidence 
of record.  The veteran was advised of this rating decision 
in an April 1946 letter.  However, he did not file a notice 
of disagreement and that rating decision became final.  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1946 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002) (formerly Veterans Regulation No. 2(a), pt. II, 
par. III; Veterans Administration Regulation 1008; effective 
Jan. 25, 1936, to Dec. 31, 1957).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The evidence considered at the time of the April 1946 
consisted of the veteran's service medical records.  The RO 
found that the veteran's claimed "back trouble" was not 
shown by the evidence of record and that he did not have a 
back disability.  

Upon submission of new and material evidence, a previously 
denied claim may be re-opened.  Pertinent regulations provide 
that : 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence obtained in connection with the attempt to reopen 
includes VA and private medical records, which verify that 
the veteran has been diagnosed as having a back disability.  
There reports were not considered previously and relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for bronchitis. 
Accordingly, the petition to reopen is granted.




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for back disability has been presented; to 
this extent, the appeal is granted. 


REMAND

I.  PTSD

The veteran was diagnosed with PTSD by a Vet Center 
psychologist in December 2002.  The veteran contends that his 
PTSD stems from service, particularly his combat service 
aboard the destroyer, USS Robinson (DD 562).  He stated among 
other things that he was aboard the USS Robinson when it was 
it was attacked by Japanese kamikaze pilots in January 1945.  
However, the veteran's service personnel records are not 
definitive in supporting this contention.  Additional 
development should be accomplished.  A VA examination and 
opinion is also needed to ascertain whether the veteran has a 
current diagnosis of PTSD that is related to service.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

II.  Back Disability

The veteran asserts that his current back disability stems 
from injuries sustained during service and that he has had 
back problems since that time.  In his September 2003 claim, 
the veteran stated that he fell down a ladder in November 
1943 while aboard a troop transport.  In a follow-up 
statement, dated in February 2004, the veteran stated that he 
was thrown into the water during an attack on the USS 
Robinson in January 1945.  Regardless, he reports that he 
received treatment for his injuries at the Navy hospital in 
New Caledonia.  An attempt to obtain these records should be 
made.  

Although service medical records currently in the file do not 
show any treatment for a back injury, the veteran's 
separation examination report, dated in March 1946 notes a 
"back injury" that did not exist prior to service.  VA 
medical records, dated since July 2003, and private medical 
records, dated since January 2004, indicate that the veteran 
does have a current back disability.  Given the presence of a 
back injury in service, and the presence of a current back 
disability, an examination and opinion is needed to ascertain 
whether the injury noted in service is etiologically related 
to the current disability.  See McClendon. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Department 
of the Navy, the Navy Historical Center, 
805 Kidder Breese SE, Washington Navy 
Yard, Washington, DC 20374-5060; the 
National Archives and Records 
Administration (NARA); or any other 
appropriate source and attempt to obtain 
a crew list identifying all individuals 
who served aboard the USS Robinson in 
January 1945.

2.  After obtaining these records, the 
veteran should be scheduled for a VA 
psychiatric examination.  Prior to the 
examination, the complete claims folder 
should be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner should be 
requested to provide an opinion as to 
whether the veteran meets the criteria 
for a diagnosis of PTSD, and if so 
whether it is at least as likely as not 
(i.e. at least a 50% probability) that 
any PTSD found to be present is related 
to service.   The rationale for all 
opinions expressed should be provided.

3.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
agency as appropriate, and obtain any 
outstanding medical records relating to 
the veteran, and particularly those as 
may have been created from treatment at 
the Navy hospital in New Caledonia during 
World War II.   

4.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and 
etiology of his back disability.  Prior 
to the examination, the complete claims 
folder should be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e. at least a 50% 
probability) that any back disability 
found to be present had its onset during 
service.   The rationale for all opinions 
expressed should be provided.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


